Citation Nr: 1755153	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for left lower extremity radiculopathy secondary to a service-connected low back disability.  

3.  Entitlement to service connection for right lower extremity radiculopathy secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Although the Veteran has specifically appealed the claims for an increased rating for a low back disability and service connection for left lower extremity radiculopathy secondary to the service-connected low back disability; the record shows that his low back disability is also productive of right lower extremity radiculopathy.  When the Veteran disagreed with the level of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See, AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2017).  Thus, when the Veteran appealed the rating assigned for his lumbar spine disability, his appeal encompassed ratings for all manifestations of the condition.  As such, the issues before the Board also include service connection for right lower extremity radiculopathy, as shown on the title page.

In February 2017, a Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing has been associated with the record.

The matter of an increased rating for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's left lower extremity radiculopathy is caused by his service-connected low back disability.

2.  The Veteran's right lower extremity radiculopathy is caused by his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity radiculopathy as secondary to service-connected low back disability have been met.  38 U.S.C. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for right lower extremity radiculopathy as secondary to service-connected low back disability have been met.  38 U.S.C. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

The Veteran seeks service connection for neurologic manifestations of his service-connected low back disability.  Because the Board is granting service-connection for bilateral lower extremity radiculopathy on a secondary basis, it will not discuss direct service connection in this decision.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Importantly, it is noted that service connection for mechanical low back pain was granted in an October 1997 rating decision.  It is further noted that the April 2011 rating decision characterized this disability as degenerative disc disease, lumbar spine, L5/S1 and L4/L5, with active facet arthropathy at L4/L5 and severe bilateral foraminal stenosis.  

It is also not in dispute that the Veteran has radiculopathy of both lower extremities.  See e.g., September 2015 report of VA Back (Thoracolumbar) Disability Benefits Questionnaire, noting radiculopathy of both lower extremities manifested by mild right and left lower extremity intermittent pain and paresthesias and/or dysesthesias, mild right lower extremity numbness and right sciatic nerve involvement (L4/L5/S1/S2/S3).  The examiner noted that the Veteran was rated for degenerative disc disease lumbar spine L5-S1 with active facet arthropathy at L4-L5 and severe bilateral foraminal stenosis; however, the examination showed that his "condition has progressed to Degenerative Osteoarthritis of the Lumbar Spine with Spinal Stenosis and Intervertebral Disc Syndrome."  

As the Veteran has a service-connected low back disability and the evidence shows left and right lower extremity radiculopathy with sciatic nerve involvement in the description of radiculopathy, the Board finds that service connection is warranted for left and right lower extremity radiculopathy.  


ORDER

Service connection for right lower extremity radiculopathy is granted. 

Service connection for left lower extremity radiculopathy is granted.


REMAND

The Veteran underwent a VA back examination most recently in August 2015.  However, upon consideration of the Court of Appeals for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016), and the Veteran's February 2016 hearing testimony that his low back disability has increased in severity (he reports he now experiences urinary incontinence), the Board finds that an updated examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After the action requested in paragraph (1) is completed, please arrange for a VA examination to evaluate the nature and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine, L5/S1 and L4/L5, with active facet arthropathy at L4/L5 and severe bilateral foraminal stenosis and any associated neurological impairment, including urinary incontinence.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a.  Please provide all pertinent orthopedic and neurologic manifestations and symptomatology of the service-connected lumbar spine disability, to specifically include whether neurologic manifestations include urinary incontinence and, if so, the nature and severity of any such bladder impairment.

b.  It is also requested that the examiner test the Veteran's range of motion in active motion, passive motion, and, if possible, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c.	The examiner should consider any reports of flare-ups and portray any related functional loss in terms of additional range of motion loss. If the examiner is unable to do so, the examiner must indicate why.  The examiner should consider the Veteran's reports that "prolonged sitting, standing and repetitive movement cause flare-ups."

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the expanded record and readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


